United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________
Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 05-1888
Issued: August 4, 2008

Case Submitted on the Record

ORDER GRANTING PETITION FOR RECONSIDERATION,
MODIFYING PRIOR BOARD ORDER AND AFFIRMING
PRIOR BOARD ORDER AS MODIFIED
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

On February 15, 2003 appellant, a 64-year-old carrier, filed a claim for compensation
alleging that his bilateral knee osteoarthritis was a result of walking in the course of his federal
employment. In a decision dated July 19, 2005, the Office of Workers’ Compensation Programs
accepted that appellant sustained a temporary aggravation of degenerative joint disease in his
knees and found that said aggravation resolved by December 30, 2003, the date he retired.
Appellant, through his duly authorized attorney, appealed the Office’s July 19, 2005
decision to the Board. In his September 9, 2005 notice of appeal, the attorney requested that the
Board provide a copy of the case record for his inspection.
Without responding to the attorney’s request to inspect a copy of the case record, the
Board reached a decision on January 10, 2006 affirming the Office’s July 19, 2005 decision.
The Board sent a certified copy of its decision to appellant.
On April 30 and May 23, 2007 appellant’s attorney contacted the Board’s Docket section
to ask why it had not provided him a copy of the case record. It was only then that he learned of
the Board’s decision. The attorney advised that he had received no correspondence from the
Board since November 10, 2005. On May 23, 2007 the attorney explained that his client now
had no remedy: “A decision was issued without providing notice to appellant nor I, more than a
year has gone by and we are now out of time for him to even request a Reconsideration.”

On June 27, 2007 the Board issued an order finding that its January 10, 2006 decision
was improperly issued and void ab initio because the Docket section had ignored the attorney’s
request to inspect a copy of the case record. The Board reinstated the appeal.
On July 27, 2007 the Director of the Office filed a petition for reconsideration requesting
that the Board set aside its June 27, 2007 order. The Director argued that the Board’s order
contained an error of law as it was not appropriate and had no basis under the Federal
Employees’ Compensation Act, its implementing regulations or Board precedent. The Director
argued that the Board had jurisdiction to issue its January 10, 2006 decision, that the “error” of
not providing a copy of the record to appellant’s attorney was harmless and presented no due
process concern because counsel already had copies of the relevant contents of the case file, and
that the Board’s decision became final upon expiration of 30 days from the date of the filing of
the order. The Director asked the Board to remand the case to the Office, which would then
issue a merit reconsideration determination to preserve appellant’s appeal rights.
The standard for granting a petition for reconsideration is that the Board’s decision
contains an error of fact or law.1
The Board has duly considered the matter and finds that the Director’s petition for
reconsideration should be granted. However, the Board will modify its prior order of June 27,
2007 and affirm the order as modified. Apart from counsel’s request to inspect the case record,
there is clear precedent to support that the Board did not properly issue its January 10, 2006
decision. In this regard, the Board did not send a copy of that decision to appellant’s attorney.
The Board’s Rules of Procedure mandate that a copy of the Board’s decision “shall be
sent by the Board to all parties in interest.”2 The Board’s docket file contains a certified-mail
receipt showing that the Board’s Docket section sent a copy of the January 10, 2006 decision to
appellant, but there is no such receipt to show that the Board sent a copy to appellant’s
authorized attorney.3 The Board’s Docket section failure to send a copy of its January 10, 2006
decision to appellant’s attorney explains counsel’s April 30, 2007 assertion that he received no
such decision from the Board.
In Nathaniel Milton,4 the Board sent a copy of its September 30, 1992 decision to the
claimant but did not send a copy to the claimant’s attorney. Noting that it should have
recognized the attorney and should have sent her a copy of the decision, the Board, in an order
dated October 28, 1992, reissued its decision.

1

See Virginia Faye Gabbert (Byron Lowell Gabbert), 21 ECAB 149 (1969); Piotr W. Gul, 17 ECAB 714 (1966).

2

Id. at § 501.6(a); see at id. § 501.11(a) (in any proceeding before the Board, a party may appear in person, or by
counsel or any other duly authorized person, including any accredited representative of an employee organization,
and such representative when accepted shall continue to be recognized unless he should abandon such capacity,
withdraw, or appellant or intervenor directs otherwise).
3

See id. at § 501.10(c) (any notice or order required under this part to be given or served shall be by certified or
registered mail or by personal service).
4

44 ECAB 187 (1992) (order reissuing decision).

2

In Ralph W. Moody,5 the Board explicitly held that a decision is not issued until it is
mailed. The Board found that its February 5, 1991 decision was not mailed to the claimant until
March 6, 1991. Under these circumstances, the Board held that the date of issuance of the
decision was March 6, 1991. To hold otherwise, the Board explained, would foreclose the
claimant, through no fault of his own, from filing a petition for reconsideration within 30 days.
Where evidence, such as a postmark, establishes that the decision was not sent on the day the
decision was dated, the Board held that the decision is considered to be issued on the date the
decision was mailed by the Board. Further, the Board found that its decision did not become
final until 30 days after the date of issuance. The Board therefore dismissed the claimant’s
April 17, 1991 petition for reconsideration as untimely.
Applying Ralph W. Moody to the present case, the Board finds that it never issued the
January 10, 2006 decision because the Board never sent a copy to appellant’s duly authorized
attorney. Having never been issued, the decision never became final and, as a result, the Board
never relinquished jurisdiction of the case.
In Bertha Keeble,6 the Board mailed its April 8, 1991 decision to appellant at an incorrect
address and the decision was returned as not deliverable. Appellant filed a petition for
reconsideration on June 28, 1991. The Board found that where the decision was not properly
mailed within 30 days of being filed, appellant was deprived of his right to file a petition for
reconsideration, resulting in a loss of due process. Holding that the decision was not properly
issued, the Board, in an order dated January 19, 1994, “reissued” its decision to restore
appellant’s right to file a timely petition for reconsideration.
In Melissa D. Cantrell,7 the Board issued a November 27, 2002 order dismissing the
appeal on the grounds that the claimant failed to furnish the information necessary for the Board
to properly process her appeal. Three months later, on February 27, 2003, the Board vacated that
order and reinstated the appeal on the grounds that it had the completed AB-1 form in its
possession all along, so the order dismissing the appeal was void ab initio and the Board had not
relinquished its jurisdiction.
The Board finds that, since its Docket section did not properly issue the January 10, 2006
decision, the appeal remains open until a decision is properly issued. To that extent, the Board’s
June 27, 2007 order must be modified to reflect that the basis for reopening the appeal was due
not to the Board’s oversight of the record inspection request, but because the January 10, 2006
decision was not properly issued by the Docket section.
Simply “reissuing” the Board’s January 10, 2006 decision would restore appellant’s right
to file a petition for reconsideration, as in Bertha Keeble, but it would not restore the attorney’s
opportunity to inspect the case record and file a pleading on behalf of his client prior to any
decision by the Board. The appropriate remedy, as noted in the June 27, 2007 order, is to vacate
the improperly issued January 10, 2006 decision and reinstate the appeal, as in Melissa D.
Cantrell. The Director argues that appellant’s attorney already had copies of the relevant

5

44 ECAB 375 (1993) (order dismissing petition for recon.).

6

45 ECAB 355 (1994) (Alternate Member Michael E. Groom, dissenting).

7

Docket No. 03-46 (issued June 19, 2003).

3

contents of the case file, but it is not for the Director or the Board to decide what contents are
relevant to counsel’s representation of his client or any argument to be made.
The Director also argues that the Office must rely on the finality of Board decisions and
that the Board’s June 27, 2007 order ignores the possible jurisdictional consequences. The issue
of finality was fully presented in Bertha Keeble.8 While it is true that an improperly issued
decision of the Board may cause administrative disruption,9 such inconveniences are rare and do
not outweigh the Board’s interest in protecting appellant’s right to due process. The Director
argues too broadly that “any action” taken by the Office during the nearly two years that the
Board has continued to retain jurisdiction of this case would be null and void. However, he has
not identified any Office decision that is affected by the Board’s June 27, 2007 order. The
Director’s contention regarding the possible jurisdictional consequences of the Board’s June 27,
2007 order does not overcome appellant’s right to due process.
Because the Board’s Docket section did not properly issue the January 10, 2006 decision,
the Board will deny that portion of the Director’s petition for reconsideration to set aside the
June 27, 2007 order vacating that decision and reinstating the appeal. The appeal docketed as
Docket No. 05-1888 will go forward.
IT IS HEREBY ORDERED THAT the Director’s July 27, 2007 petition for
reconsideration is granted. The Board’s June 27, 2007 order is modified to reflect that the Board
did not properly issue its January 10, 2006 decision. The June 27, 2007 order is affirmed as
modified. The appeal docketed as No. 05-1888 shall go forward.
Issued: August 4, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
8

Supra note 5 (dissenting opinion).

9

See Charles R. McPhail, Docket No. 99-1763 (issued December 4, 2001) (where the Board, by order, remanded
the case for reconstruction of the case record and an appropriate decision and, in a later appeal, by order, remanded
the case for a decision on the merits, the Board held that both its prior orders were void ab initio because the case
file relevant to the first order had been intermingled with another case file and the Board had retained jurisdiction
over that appeal since its April 14, 1999 filing, rendering null and void two Office decisions issued in the
meantime).

4

